DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “the interior” lacks a positive antecedent basis.  Since claims 2-20 are dependent upon an indefinite claim, either directly or indirectly, those claims are construed to be indefinite by dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solos et al. (3,343,530).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Solos as teaching:
a hair dryer (see title and abstract) comprising: 
(a) a primary air flow path 176 extending from an inlet port 172 provided on a first side 175 of the hair dryer and extending to an outlet port (expressly shown figure 5); 
(b) an air moving member 170 provided in the primary air flow path; 
(c) the inlet port comprises a screen 179 (wherein the disclosed baffle is the same as the claimed screen because both inhibit an ingress of hair into an interior of a primary air flow path), whereby ingress of hair into the interior of the primary air flow path is inhibited; and, 
(d) a water collection member 160 located inward of the inlet port.  Solos also teaches the claim 5 feature wherein the water collection member comprises a collection container 161 with an openable outlet port (expressly shown figure 5), the claim 6 feature wherein the outlet port is provided on a second side of the hair dryer and the second side is axially opposed to the first side (expressly shown figures 1, 5) the claim 7 feature wherein the air moving member comprises a motor and fan assembly that is operable in a high suction mode and in a high air flow mode (expressly disclosed in column 9 line 75 through column 10 line 27 wherein the claimed “high air flow” is construed to be enough air flow over a user’s hair to cause drying, which is reasonably construed from the specification and expressly taught in Solos), the claim 10 feature of a water discharge port, the water discharge port positioned downstream from the water 173 in the secondary air flow path.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Solos in view of McKay (US 2007/0180637).  Solos discloses the claimed invention, as rejected above, except for the recited removable absorbing sponge member.  McKay, another hair device, discloses that feature at paragraph [0095].  It would have been obvious to one skilled in the art to combine the teachings of Solos with the teachings of McKay, for the purpose of collecting loose hair, dandruff, skin flakes as well as foreign matter stuck in hair.  Furthermore, Solos discloses the claimed invention, except for the recited greater distances and high suction mode positions.  It would have been an .
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Solos in view of Hadden (US 2013/016316).  Solos discloses the claimed invention, as rejected above, except for the recited first and second position redirecting members with plural outlet ports.  Hadden, another hair device, discloses those features in figures 1, 4, 5.  It would have been obvious to one skilled in the art to combine the teachings of Solos with the teachings of Hadden, for the purpose of providing various air velocity vectors for laminar air streams where the air streams pass closer to a heater and resulting in better hot air flow transfer.  Furthermore, Solos discloses the claimed invention, except for the recited infrared heating element.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Solos would perform invention as claimed, regardless of that feature and applicant has not specified or claimed the criticality of that feature as being necessary for patentability, plus the teachings of Solos would perform those features as claimed regardless of the infrared heating element.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solos in view of Gross et al. (US 8,434,239).  Solos discloses the claimed invention, as rejected above, except for the recited illumination effect.  Gross, another hair device, discloses that feature at column 2 lines 26-33.  It would have been obvious to one .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No.17/175,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present application claims 1, 5, 6, 7, 9, 10, 11, 12, 13 correspond to copending claims 1 and 15, except the copending application claim 1 recites a water separator whereas the current application recites water collection member. It would have been an obvious matter of design choice to recite a separator instead of a collection member since applicant has not specified the criticality of patentability of those different embodiments and both inventions would perform as claimed regardless of whether a separator or collection member is recited.  Furthermore, current claim 1, 9, 14, 15, 16 corresponds to copending claims 1, 2, 3 (wherein it would have been an obvious matter of design choice to include an illumination feature or infrared heating feature for the reasons set forth above).  Current .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other references cited in this application may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, D, E, cited on page 1 with this Office action are patent publications from the same inventive entity.  References A, B, C, D, E, F, G, cited on page 2 with this Office action, and references H, I, J, K, L, M, cited on page 1 with this action, teach hair devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Saturday, March 5, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753